DETAILED ACTION

This action is in response to the amendment filed on 7/8/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (U.S. Patent 6,616,796) in view of one or more of Fukuchi (WO 2013/147115 with U.S. Patent Application Publication 2015/0079415 from the same patent family used as a translation) and/or Ueda et al. (WO 2005/037538 and see also the machine translation) and/or Shimizu et al. (JP 2010-221694 and see also the machine translation).
Onodera discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) by continuously producing at a high productivity the metal-clad laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet (8) having the thermoplastic liquid crystal polymer film and the metal foil; heat treating (at 10) the laminate sheet at a heat treatment temperature which is between 1oC inclusive and 50oC exclusive, e.g. 20 oC in Example 1, 20 oC in Example 2, etc., higher than a melting point of the thermoplastic liquid crystal polymer film, e.g. melting point of 280 oC, for a period which ranges from one second to 10 minutes, e.g. 5 minutes in Example 1, 10 seconds in Example 2, etc.; and winding the heat-treated laminate sheet with a wind-up roll (11), wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll (Figure 1), the thermoplastic liquid crystal polymer film comprises a thermoplastic polymer (e.g. see Table 5 wherein the representative examples of thermotropic liquid crystal polymers are the same as the typical examples of thermoplastic liquid crystal polymers of the instant invention see Table 5, see the thermotropic liquid crystal polymer of the Examples of Onodera is the same as the thermoplastic liquid crystal polymer of the instant invention, etc.) which is capable of forming an optically anisotropic molten phase (Column 1, lines 5-20), and the metal-clad laminate sheet comprises the thermoplastic liquid crystal polymer film and the metal foil bonded to at least one surface of the thermoplastic liquid crystal polymer film (Figure 1 and Examples 1, 2, etc. and Table 5 and Column 9, lines 1-16 and Column 11, lines 
As to the limitation in claim 1 of “the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm” and claim 2, Onodera teaches the surface roughness is not particularly limited but it is preferable to avoid a roughness of 50% or more of the thickness of the metal foil (e.g. thickness of 9 µm such as in Column 11, lines 63-65) and the liquid crystal polymer film (e.g. thickness of 50 µm such as in the Examples) (Column 12, lines 5-19), i.e. the metal foil has a surface roughness smaller than 4.5 µm.  Onodera teaches it is preferable to chemically or physically increase the surface roughness of the metal foil to be 2 to 4 µm to increase the adhesion strength between the metal foil and liquid crystal polymer film.  However, it is known in this art that while increasing the surface roughness increases the adhesion strength (i.e. peel strength) between the metal foil and thermoplastic liquid crystal polymer film the electrical properties of the metal-clad laminate sheet will get worse (see e.g. Fukuchi at Paragraph 0010 and/or Ueda at Paragraph 0046 and/or Shimizu at Paragraph 0010).  Therefore, to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application Fukuchi and/or Ueda and/or Shimizu teach the metal foil has a (physically or chemically) treated ten point average surface roughness Rz of smaller than 2.0 µm (See the Examples and Tables 1-3 and Paragraph 0374 of Fukuchi and Paragraphs 0044-0046 of Ueda and Paragraphs 0010, 0032, and 0034 of Shimizu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ten point average surface roughness Rz of the metal foil taught by Onodera is smaller than 2.0 µm and including 0.5 µm or less not only as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e. the metal foil as taught by Onodera has a surface roughness smaller than 4.5 µm) a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do 
As to the limitation in claim 1 of “the thermoplastic liquid crystal polymer film in the metal-clad laminate sheet has a skin layer, and the skin layer has a thickness less than or equal to the ten point average surface roughness Rz of the metal foil”, Onodera does not expressly teach the limitation, and the Office is unequipped to test for this property.  However, as noted in the instant invention “When the thermoplastic liquid crystal polymer film is usually thermocompression-bonded to the metal foil, a surface of the thermoplastic liquid crystal polymer film melts by the heat of the thermocompression-bonding, and an orientation of molecules referred to as a skin layer appears on the surface by the pressure in the thermocompression-bonding.” (Paragraph 0074) and see further Figure 14 regarding conventional metal-clad laminate sheet so that (in the absence of other convincing evidence) the evidence of record suggests that because Onodera performs the same thermocompression-bonding with the same materials as in the instant invention the thermoplastic liquid crystal polymer film in the metal-clad laminate sheet taught by Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu has a skin layer.  Further, the skin layer becomes thinner by performing the claimed heat treating, i.e. “In this embodiment, however, the thermoplastic liquid crystal polymer film 2 and the metal foil 3 are thermocompression-bonded together and, with no pressure applied, heat-treated at a temperature higher than or equal to the melting point of the thermoplastic liquid crystal polymer film 2. Hence, the once formed orientation of the skin layer disappears (i.e., the factor to reduce the peel strength disappears), and the skin layer 16 becomes thinner.” (Paragraph 0076 and see Examples 30-33) 
Regarding claims 10-13, Onodera teaches in the forming of the laminate sheet (i.e. in the bonding, the thermoplastic liquid crystal polymer film and the metal foil are bonded while), the thermoplastic liquid crystal polymer film is placed in a tense state such that a tensile force is applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film wherein the specific force is determined (i.e. is a result-effective variable) as a function of the segment orientation ratio (SOR) of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including a tension not higher than the self weight of the film (i.e. a non-tense state see Column 4, lines 1-36) for a SOR within a range not smaller than 0.90 and smaller than 1.03 or for example, a tension of 1.2 to 2.8 kg/mm2, (i.e. a tense state see Column 3, lines 15-55) for a SOR within a range not smaller than 1.03 and smaller than 1.15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film as taught by Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu as a function of the SOR of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera for example to the tensile force is the self weight of the film 2 to 0.28 kg/mm2) for a SOR within a range not smaller than 0.90 and smaller than 1.03, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)).
Regarding claims 15-17, Onodera teaches a peel strength between the thermoplastic liquid crystal polymer film and the metal foil in the metal-clad laminate sheet, as measured by a 180o-peel test at a speed of 50 mm/min in compliance with JISC5016, is from about 1.2 to 1.5 kN/m (see the Examples and consistent with the same as suggested by Ueda see Paragraph 0057 and Fukuchi see the Examples) so that a peel strength between the thermoplastic liquid crystal polymer film and the metal foil in the metal-clad laminate sheet, as measured by a 180o-peel test at a speed of 50 mm/min in compliance with JISC5016, in Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu is considered either necessarily or as would have been prima facie obvious is from about 1.2 to 1.5 kN/m as is not only expressly suggested by Onodera, Ueda, Fukuchi, etc. but wherein because the method and materials taught by Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu are consistent and in agreement with the same as in the instant invention the evidence of record suggests the peel strength between the thermoplastic liquid crystal polymer film and the metal foil in the metal-clad laminate sheet in Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu is like that in the instant invention from 0.7 kN/m to 1.55 kN/m as measured by a 180o-peel test at a speed of 50 mm/min in compliance with JISC5016.



Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 7/8/21 the previous rejections as were set forth in the Office Action mailed on 3/10/21 are withdrawn.  The claims as amended and new claims are fully addressed above.
Applicants argue, “The laminate sheets prepared in Examples 1-6 exhibit higher peel strength between the thermoplastic liquid crystal polymer film and the metal foil than those prepared in Comparative Examples 1-6, suggesting that the thickness of a skin layer formed by the thermocompression-bonding is reduced so that at least a part of the metal foil reaches the core layer in Examples 1-6.”.
This argument is not persuasive wherein the skin layer of Examples 1-6 and Comparative Examples 1-6 is not measured and further Comparative Examples 1-6 are directed to heat treatment for a period outside the claimed range wherein Onodera teaches the heat treatment for a period within the claimed range.
Applicants further argue, “During this press-bonding process, a skin layer may be formed on the surface of the thermotropic liquid crystal polymer film. Although Onodera allegedly heat-treats the press-bonded laminate of the thermotropic liquid crystal polymer film and the metal sheet, Onodera does not teach or suggest controlling the temperature and period for the heat treatment so that the thickness of a skin layer, if any, is reduced to “less than or equal to the ten point average surface roughness Rz of the metal foil” as recited in claim 1. Absent any guidance, one of ordinary skill in the art would not have been led to control the temperature and period for the heat treatment so that any skin layer formed on the thermotropic liquid crystal polymer film has a desirable thickness in the obtained laminate.”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746